

116 HRES 933 IH: Recognizing COVID–19 frontline workers.
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 933IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Ms. Slotkin (for herself, Ms. Houlahan, Mr. Cisneros, Mr. Crow, Ms. Sherrill, Mr. Rose of New York, Mrs. Luria, Ms. Spanberger, and Mr. Golden) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing COVID–19 frontline workers.Whereas COVID–19 is a generational event that has impacted every aspect of our country;Whereas the fight against COVID–19 is America’s latest war, and our health care workers, food service workers, childcare workers, transportation workers, and more are on the front lines;Whereas we have called on our frontline workers to serve their country during this pandemic;Whereas frontline workers have answered this call and carried out their critical missions to protect the health and safety of our communities and to minimize the disruption that COVID–19 has caused to our daily lives;Whereas doctors, nurses, home care and domestic workers, and other medical professionals have put themselves in harm’s way to care for their patients, COVID–19 or otherwise;Whereas firefighters, EMTs, paramedics, emergency dispatchers, Customs and Border Protection Officers, border patrol agents, security guards, corrections officers, and law enforcement officers have continued to meet their existing responsibilities to maintain safety and public health while overcoming staggering new COVID–19 challenges;Whereas farmers, farm workers, fast food workers, restaurant workers, food processing workers, and grocery store employees have ensured there is food available to put on the table to feed our families during the COVID–19 pandemic;Whereas communication workers have maintained networks that are stressed beyond their limits so that we are able to access the best information and stay as connected as possible through phone, cable, and internet, amidst physical isolation;Whereas truck drivers, commercial pilots, and food and supply distribution center workers have maintained critical supply chains, supporting the production and distribution of medical supplies, personal protective equipment, medication, food, and more;Whereas United States Postal Service employees and other carriers have maintained our Nation’s delivery and communications network, connecting millions of homes, supporting economic activity, and delivering critical goods, including prescription medications;Whereas sanitation, custodial, janitorial, and cleaning service workers have played a critical role in minimizing the spread of COVID–19, particularly in high-risk places that must remain open, including hospitals, airports, and grocery stores;Whereas construction workers, electrical workers, steelworkers, carpenters, millwrights, utility workers, machinists, ironworkers, and other laborers have continued to work on infrastructure that must be constantly maintained;Whereas local, State, and Federal employees have upheld key government functions and services, which have become more important and more overwhelmed during COVID–19;Whereas childcare workers have continued to care for the children of essential personnel, allowing these personnel to meet their obligations and continue their critical work during the COVID–19 pandemic;Whereas Transportation Security Administration officers, pilots, air traffic control officers, flight attendants, railroad workers, and transit workers have ensured that we are able to travel safely and return from across the country and around the world to be home with our loved ones during this public health crisis; andWhereas these workers, and other frontline workers, have continued to perform critical and essential missions during the COVID–19 pandemic: Now, therefore, be itThat the House of Representatives—(1)recognizes and applauds the contributions of frontline workers during the COVID–19 pandemic;(2)appreciates that frontline workers have answered the call to serve their country during these unprecedented times;(3)commends the frontline workers who have risked their own health and safety, as well as the health and safety of their loved ones, to continue their work during the COVID–19 pandemic;(4)understands that frontline workers have continued their work at times without complete protections they need to minimize their own risk of exposure to COVID–19;(5)recognizes that some frontline workers have been lost to COVID–19 as a result of their service, and offers their loved ones our sincerest condolences;(6)hails these acts of heroism that have allowed essential services to continue operating, minimized the inevitable disruption to Americans’ daily lives, and played a critical role in protecting the health and safety of our communities; and(7)recognizes the immense debt of gratitude that we owe frontline workers for their heroic and selfless service during the COVID–19 pandemic, and thanks them.